 1
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT
 6
                        CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION
 7
 8                                            ) Case No.: 5:20-cv-01404-MRW
     PATRICIA ANN LITTLEJOHN,                 )
 9                                            ) [PROPOSED] ORDER
                 Plaintiff,                   )
10                                            )
           vs.                                )
11                                            )
                                              )
12   ANDREW SAUL, Commissioner of             )
     Social Security,                         )
13                                            )
                                              )
14               Defendant.
15
           Based upon the parties’ Stipulation for the Award and Payment of Equal
16
     Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
17
     expenses in the amount of $5,637.75 as authorized by 28 U.S.C. § 2412, be
18
     awarded subject to the terms of the Stipulation.
19
20   DATED: -XO\  
21                                          HON. MICHAEL R. WILNER
                                            UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28




                                              -1-
